Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 1 of 15 PagelD #:.234

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH DAKOTA

 

 

CENTRAL DIVISION
DAVID GIENAPP, as the Special Administrator of 3:20-cv-03013-KES —
the ESTATE OF SERYL LEROY POMANI,
Plaintiff,
Vs.
HUGHES COUNTY, SOUTH DAKOTA, SECOND AMENDED COMPLAINT

JACLYN LOWITZ, JULIE COX, BILL DODGE, & REQUEST FOR TRIAL BY JURY
MIKE LEIDHOLT and DEFENDANT DOES 1-5,
all in their individual and official capacities,

Defendants.

 

 

COMES NOW Plaintiff David Gienapp, as the Special Administrator of the Estate of
Sery! Leroy Pomani, and pursuant to F.R.Civ. P. 15(a) and D.S.D. Civ. LR 15.1, and the
stipulation of all Defendants, for the Second Amended Complaint filed against the above-named
Defendants, states and alleges the following claims:

JURISDICTION AND VENUE

1. This Court has jurisdiction over this action under 42 U.S.C.A., § 1983 pursuant to 28
US.C.A. §§ 1331 and 1343.

2. Pursuant to 42 U.S.C.A. § 1988, this Court has jurisdiction over Plaintiffs requests
for reasonable attorney fees and litigation costs if Plaintiff is a prevailing party.

3. Plaintiffs cause of action arose in Hughes County, South Dakota. Venue in this
Court is proper under 28 U.S.C.A. § 1391(6).

PARTIES
4. _ Sery! Pomani ("Mr. Pomani") was an adult male resident of Rosebud, South Dakota

who died on July 18, 2018 after being denied reasonably adequate medical care while in the

 

 
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 2 of 15 PagelD #: 235

custody of the Defendants in the Hughes County Jail between July 13, 2018 and July 16, 2018.

5. Mr. Pomani is survived by a minor child L.P. and several siblings.

6. David Gienapp ("Plaintiff) is an adult resident of Madison, South Dakota, and has
. been appointed as the Special Administrator of the Seryl Leroy Pomani Estate by the Hon.
Sherman Marshall of the Rosebud Sioux Tribal Court on May 11, 2021 for the purpose of
pursuing this action.

7. Defendant Hughes County is a duly incorporated county in South Dakota. As such, it
is a governmental entity and local public body as defined by SDCL § 24-11-2, which sets forth
that "[t}here shall be established and maintained in every county, by authority of the board of
county commissioners and at the expense of the county, a jail for the purpose stated in this
chapter, except as provided in [SDCL] § 24-11-3."

8.  Atall times relevant to this action, Defendant Hughes County operated the Hughes
County Jail ("HCJ"). Hughes County is responsible to develop, implement and enforce policies
and procedures that are sufficient to provide for reasonably adequate medical care for the
inmates in its custody at the HCJ.

9. Defendant Hughes County has a statutory obligation to appropriate sufficient funds
to operate its jail facility for the incarceration of prisoners under the jurisdiction of the county.

10. At all times relevant to this action, Defendant Jaclyn Lowitz ("Nurse Lowitz," also
known as Jaclyn Houghtaling) was an adult resident of South Dakota and who was employed by
Hughes County as the HCI Jail Nurse in July 2018. Unless otherwise specifically stated in this
action, Nurse Lowitz is sued in her individual capacity.

11. At all times relevant to this action, Defendant Julie Cox ("Nurse Cox") was a South

Dakota Nurse Practitioner associated with the Avera healthcare system who was providing

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 3 of 15 PagelD #: 236

medical "outreach" for the HCJ and was identified to HCJ staff as Nurse Lowitz' supervisor in
July 2018. Unless otherwise specifically stated in this action, Nurse Cox is sued in her individual
capacity.

12. Atall times relevant to this action, Bill Dodge ("Mr. Dodge") was an adult resident
of South Dakota who was employed by Hughes County as its Jail Administrator. In this capacity
he was responsible for the supervision of jail staff, the creation, implementation and enforcement
of jail policies and was also responsible for the supervision, protection and control of the inmates
in the HCJ, including providing for the inmates' serious medical needs. Unless otherwise
specifically stated in this action, Mr. Dodge is sued in his individual capacity.

13. To the best of the Plaintiffs knowledge, Mr. Dodge and Nurse Cox are domestic
partners.

14. Atall times relevant to this action, Mike Leidholt ("Sheriff Leidholt," for the
purposes of this action) was an adult resident of South Dakota who was employed by Hughes
County as its Sheriff. In this capacity he was responsible for the supervision of jail staff, the
enforcement of jail policies and was also responsible for the supervision, protection and control
of the inmates in the HCJ, including providing for the inmates' serious medical needs. Unless
otherwise specifically stated in this action, Sheriff Leidholt is sued in his individual capacity.

15. Atall times relevant to this action, Defendant Does 1-5 were employees of Hughes
County in the Hughes County Jail in July 2018 and who, while on duty, were responsible for the
supervision, protection and control of the inmates in the Hughes County Jail, including providing
for the inmates' serious medical needs. Unless otherwise specifically stated in this action, these

individuals are sued in their individual capacity.

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 4 of 15 PagelD #: 237

FACTUAL ALLEGATIONS

16. Hughes County contracts with and is paid by the US Marshals Service, as well as
other counties and entities, to provide custodial care for adults who are committed to custody
through judicial order.

17. Hughes County is responsible for the operation of the Hughes County Jail, including
providing for the safety, health care and serious medical needs of its inmates; the hiring,
qualifications, supervision and training of its staff; the development and approval of policies and
procedures so that inmates are not subject to excessive risk to their health or safety while in
custody; and administrating the jail facility in compliance with federal and state safety laws and
regulations to assure that inmates are not subject to excessive risk to their health or safety while
in custody.

18. Atall times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge and understanding, Hughes County employs a Jail Nurse who is directly
responsible to supervise to assess and address inmates' safety, health care and serious medical
needs, and to train staff attending to inmates' health, a duty which includes the responsibility to
advise and direct the Jail's correctional officers about how and when to provide medical care for
inmates even if the Jail Nurse is not personally present.

19. At all times relevant to the claims asserted in this Complaint and to the best of
Plaintiffs knowledge, HCJ policy in July 2018 required that no inmate could be administered
medication or medical care without the approval of Nurse Lowitz.

20. At all times relevant to the claims asserted in this Complaint and to the best of

Plaintiff's knowledge, HCJ policy in July 2018 required its correctional staff to follow a chain of

 
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 5 of 15 PagelD #: 238

command to obtain medical care for inmates, namely, that staff had to get approval from Nurse
Lowitz to seek further care, If Nurse Lowitz could not be contacted, staff was to contact Nurse
Cox to approve further care. Only in the event of an obvious emergency was staff to call for
emergency care without pre-approval, such as if an inmate was "bleeding out."

21. At all times relevant to the claims asserted in this Complaint and to the best of
Plaintiffs knowledge, Mr. Dodge and Sheriff Leidholt made it clear to HCJ's correctional staff
that failure to follow this medical chain of command and abide by the nurses' directives would
subject the staff members to potential disciplinary action.

22. All times relevant to the claims asserted in this Complaint and to the best of
Plaintiffs knowledge, Nurse Lowitz was a registered nurse and was aware of her duties and
responsibilities to approve the distribution of prescribed and over the counter medications to HCI
inmates, to assess, evaluate and treat HCJ inmates for their need for further treatment, as well as
her responsibilities to address and to direct correctional staff regarding inmates’ medical care and
treatment.

23. As the Jail Nurse, Nurse Lowitz assumed a duty of care for Mr. Pomani's medical
needs while he was in custody at HCJ.

24, All times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge and understanding, Nurse Cox was a registered nurse and was aware of her
duties and responsibilities to oversee and approve the distribution of prescribed and over the
counter medications to HCJ inmates, to assess, evaluate and treat HCJ inmates for their need for
further treatment, as well as her responsibilities to address and to direct Nurse Lowitz and other
correctional staff regarding inmates' medical care and treatment.

25, As the Jail's outreach nurse, Nurse Cox assumed a duty of care for Mr. Pomani's

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 6 of 15 PagelD #: 239

medical needs while he was in custody at HCJ.

26. At all times relevant to the claims asserted in this Complaint, Defendant Does 1-5
were correctional officers and staff members at HCJ who were responsible to address Mr.
Pomani's safety, health care and serious medical needs while he was in HCJ custody.

27. In June 2018, Mr. Pomani was indicted on allegations related to third degree
burglary and larceny. A warrant was issued for his arrest on these charges.

28. On July 13, 2018, Mr. Pomani was taken into the custody by the US Marshals
Service.

29, Pursuant to its contract with the US Marshals Service, Mr. Pomani was transferred to
and incarcerated at HCJ as a pretrial detainee on Friday, July 13, 2018,

30. At that time of his July 13 detention at HCJ, Mr. Pomani had a documented medical
history of several serious, chronic medical conditions, including Type 1 diabetes, diabetic
neuropathy, asthmas, hypertension, hyperlipidemia, PTSD, and major depression. He was
prescribed various medications for these conditions, including insulin.

31. Prior to July 2018, Mr. Pomani previously had been detained at HCJ so in July 2018,
HCI staff, including and Nurse Lowitz, were familiar with Mr. Pomani, including the fact that he
had a complicated medical history and took medications.

32. To the best of the Plaintiff's knowledge and understanding, the US Marshal who
delivered Mr. Pomani into custody also delivered Mr. Pomani's prescription medications to the
HCY intake staff.

33, To the best of the Plaintif? s knowledge and understanding, to be able to dispense
Mr. Pomani's medications during his incarceration, HCJ staff had to obtain the approval of Nurse

Lowitz or Nurse Cox.

 

 
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 7 of 15 PagelD #: 240

34. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz was not at
work when Mr. Pomani was booked into the Hughes County Jail because she was camping at a
recreational area approximately 5 miles away from the jail.

35. To the best of the Plaintiff's knowledge and understanding, during the intake
booking process, the HCJ intake officer did an initial check of Mr. Pomani's blood sugar and Mr.
Pomani's blood sugar registered between 350 and 400.

36. To the best of the Plaintiff's knowledge and understanding, the HCJ intake staff
recognized that Mr. Pomani's blood sugar test result was outside of the normal range and
attempted to consult with Nurse Lowitz. Because she had left the HCJ facility for the day, HCJ
staff eventually located her by telephone and reported Mr. Pomani's blood sugar test results.

37. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz recognized
Mr. Pomani's name during this call because she and Mr. Pomani had engaged in a dispute about
Mr. Pomani's medical needs when Mr. Pomani had been in the facility on a prior custodial hold.

38. To the best of the Plaintiffs knowledge and understanding, Nurse Lowitz advised
HCI staff that she would come in to evaluate Mr. Pomani's medical condition the following
Monday. She did not approve any further medical treatment or the distribution of his prescribed
medications.

39. To the best of Plaintiff's knowledge and understanding, Mr. Pomani complained of
increasing discomfort while in custody at HC] between July 13 and July 16, 2018.

40. To the best of the Plaintiff's knowledge and understanding, the HCJ correctional
officers who were on duty and supervising Mr. Pomani over the weekend became increasingly
concerned that he was having a serious medical issue from what they could observe about his

physical condition.

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 8 of 15 PagelD #: 241

41. To the best of the Plaintiff's knowledge and understanding, during the course of the
weekend, HCJ correctional officers made repeated calls to Nurse Lowitz about Mr. Pomani's
concerning medical symptoms and medications.

42. To the best of the Plaintiffs knowledge and understanding, Nurse Lowitz repeatedly
responded that she would be there "on Monday" to evaluate Mr. Pomani. She did not approve
any further medical treatment or the distribution of his prescribed medications. She did not direct
HCI to call another medical provider or nurse, or direct them to call emergency medical
professionals, or direct them to take Mr. Pomani to the hospital.

43. To the best of the Plaintiffs knowledge and understanding, Nurse Lowitz did not
come to the jail to evaluate or assess Mr. Pomani's medical needs, refer staff to seek Nurse Cox's
assessment or approval for medical distribution, or otherwise instruct HCJ about how to address
Mr. Pomani's medical condition or medications.

44. To the best of Plaintiffs knowledge and understanding, pursuant to the medical chain
of command, HCJ staff was not authorized to contact Nurse Cox even if they disagreed with
Nurse Lowitz' assessment that Mr. Pomani did not need medication or medical attention until
Monday.

45. To the best of Plaintiff's knowledge and understanding, by Sunday July 15, HCJ
correctional officers on its day shift observed that Mr. Pomani was suffering from physical
symptoms including sweating, vomiting and nausea. HCJ staff administered another blood sugar
test and took Mr. Pomani's blood pressure. At that time, the HCJ equipment used to measure
blood sugar did not register blood sugar results above 600, and thus the policy was to record such
results as "high." HCJ correctional staff found that Mr. Pomani's blood sugar registered "high"

and that his blood pressure had dropped from a previous blood pressure test.

 

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 9 of 15 PagelD #: 242

46. To the best of the Plaintiff's knowledge and understanding, several members of the
HCJ correctional staff day shift duty on July 16 became so concerned about Mr. Pomani's
deteriorating physical condition after his blood sugar registered as "high," that a group of them
gathered while one of them made another phone call to Nurse Lowitz to report what they
believed were Mr. Pomani's concerning medical test results and declining physical condition.

47. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz responded
to this phone call by saying that there was nothing that she could do and that Mr. Pomani would
be fine until Monday when she planned to come to HCJ to assess him.

48. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz did not
approve the distribution of Mr. Pomani's prescribed medication or referred him for further
evaluation or care.

49. To the best of the Plaintiff's knowledge and understanding, no one on HCJ staff
provided Mr. Pomani with his medication or referred him for further evaluation or care.

50. Early in the morning of Monday July16, 2018, members of HCJ's night staff
discovered Mr, Pomant unresponsive in his cell.

51. On July 16, 2018, Mr. Pomani was ultimately transferred to Avera Hospital in Sioux
Falls, South Dakota. Mr. Pomani remained unresponsive until his death. The history provided to
his physician was that he had been found at 6:00 am that day after a 3-4 day history of nausea
and vomiting.

52. On July 18, 2018, after consultation with Mr. Pomani's family about his poor
prognosis, Mr. Pomani suffered a cardiac arrest and died from an anoxic brain injury, diabetic
ketoacidosis and insulin dependent diabetes mellitus.

53. To the best of the Plaintiffs knowledge and understanding, some HCJ log notes

 

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 10 of 15 PagelD #: 243

regarding the calls made to Nurse Lowitz from HCJ staff went missing after Mr. Pomani's
transfer to the hospital.

54. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz was
permitted to resign her position at HCJ without disciplinary action in September 2018 even
though her actions were in violation of both Hughes County policy and procedure and the
recognized standard of care required of licensed registered nurses in South Dakota.

55. To the best of the Plaintiff's knowledge and understanding, Nurse Cox was not
subject to disciplinary action by HCJ even though her actions were in violation of both Hughes
County policy and procedure and the recognized standard of care required of licensed registered
nurses in South Dakota.

COUNT I
CIVIL RIGHTS VIOLATION OF 42 U.S.C. § 1983
All Defendants

56. Plaintiff re-alleges and incorporates by reference the allegations in, {J 1-55 above.

57. Mr. Pomani, under the due process clause of the Fourteenth Amendment, had the
same rights as a pre-trial detainee and convicted inmates under the Eighth Amendment of the
United States Constitution.

58. At all times during Mr. Pomani's incarceration at the HCJ, the Defendants had a duty
under the 8th Amendment and the 14th Amendment to the United States Constitution to protect
Mr. Pomani from the wanton infliction of unnecessary pain and deliberate indifference to his
medical needs. Their duty includes the obligation to protect Mr. Pomani from the intentional
denial or delay of access to medical and additional interference with treatment once prescribed.

59. The Defendants were at all times relevant acting under the color of law and under the

color of authority as correctional officers, employees, agents and servants of Hughes County.

60. Mr. Pomani had objectively serious medical needs.

10

 
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 11 of 15 PagelD #: 244

61. Mr. Pomani's medical needs were diagnosed by a physician and were both known
and obvious to Defendant Lowitz and HCJ staff, in part because he had been previously
incarcerated at HCJ and in part because he was transferred into HCJ custody with prescription
medications, and because he had an abnormal medical finding when his blood sugar was taken
by HCI intake staff and throughout his incarceration at the HCJ.

62. Defendants Lowitz, Cox and Does 1-5 knew of and disregarded Mr. Pomani's
serious medical needs even though they were known to them or became obvious during the
weekend that he was incarcerated as his physical condition declined.

63. Defendants Lowitz, Cox and Does 1-5 recognized that a substantial risk of harm
existed if Mr. Pomani did not receive his prescribed medications or further medical evaluation
and treatment,

64. Defendants Lowitz’, Cox’ and Does’ 1-5 inactions, failures and delays amounted to
a deliberate indifference for Mr. Pomani's serious medical needs and constitute violations of his
civil rights under the 8th and 14th Amendments.

65. Defendants Lowitz, Cox, Dodge and Leidholt enforced policies that allowed Nurse
Lowitz and other staff to delay or interfere with the distribution of prescribed medications and
inmates’ rights to have medical care by instructing staff that staff had to abide by Nurse Lowitz’
instructions about when Mr, Pomani would receive care and treatment.

66. Defendants knew of and disregarded Mr, Pomani's serious medical needs even
though they were known to them or became obvious during the weekend while he was
incarcerated as his physical condition obviously declined.

67. Some members of HC] staff documented Mr. Pomani's condition and brought it to

the attention of Nurse Lowitz.

11

 

 
 

Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 12 of 15 PagelD #: 245

68. Defendants Lowitz, Cox, Dodge and Leidholt recognized that a substantial risk of
harm existed if staff complied with their directives about delaying medical care, and that this
could result in Mr. Pomani being denied prescribed medications or necessary medical evaluation
and treatment.

69. Defendants’ failures and delays amounted to a deliberate indifference for Mr.
Pomani's serious medical needs and constitute violations of his civil rights under the 8th and 14"
Amendments.

70. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr. Pomani's injuries, pain and suffering as allowed by
SDCL § 21-5-2.

71. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr. Pomani's wrongful death and the loss of his
companionship, support, aid, advice and assistance as allowed by law.

72, Asaresult of the deliberate actions and inaction described above, Plaintiff claims
damages for Mr. Pomani's loss of chance of survival.

COUNT I

CIVIL RIGHTS VIOLATION OF 42 U.S.C. § 1983
Defendant Hughes County, South Dakota

73. Plaintiff re-alleges and incorporates by reference the allegations in fff 1-72 above.

74. Prior to July 13, 2018, Hughes County developed and enforced policies and customs
that exhibited deliberate indifference to the constitutional rights of Mr. Pomani while he was in
HCI custody.

75. Hughes County was aware that it is under an obligation to provide Mr. Pomani with
adequate medical care.

76. The rights of inmates with diabetes to have access to their medication while in

12

 
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 13 of 15 PagelD #: 246

custody was established at the time of Mr. Pomani' s incarceration at HCJ.

77. At all times relevant to this Complaint, it was the policy and custom of Hughes
County to fail to train its jail staff about the obligation to provide prescribed medications and
medical care, including emergency medical care, thereby failing to adequately prevent the
constitutional violations of Mr. Pomani's rights by its correctional employees.

78. At all times relevant to this Complaint, it was the policy and custom of Hughes
County to allow its medical staffs personal schedules to dictate whether prisoners where subject
to delay or denial! of prescription medications, reasonable medical care or emergency care,
thereby failing to adequately prevent the constitutional violations of Mr. Pomani's rights by its
c01Tectional employees.

79. The above-described policies and customs demonstrate a deliberate indifference on
the part of Hughes County to Mr. Pomani's constitutional rights and were the cause of the
violations to those rights as alleged in this Complaint.

80, Mr, Pomani experienced conscious pain and suffering and died from injuries
sustained as a direct and proximate result of the Defendants’ actions, failures and delays in
providing reasonable medical care for him.

81. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr. Pomani's injuries, pain and suffering as allowed by
law.

82. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr. Pomani's wrongful death and the loss of his
companionship, support, aid, advice and assistance as allowed by law.

83. As aresult of the deliberate actions and inaction described above, Plaintiff claims

13

 

 
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 14 of 15 PagelD #: 247

damages for Mr. Pomani's loss of chance of survival.

PRAYER FOR RELIEF

 

WHEREFORE, David Gienapp as the Special Administrator for the Estate of Seryl Leroy
Pomani, prays for the following relief:
1, For judgment in favor of Plaintiff declaring that the acts and omissions of the

Defendants were unconstitutional and a violation of Mr. Pomani's rights under the 8th

 

and 14th Amendinents to the United States Constitution and Article VI, § 23 of the
Constitution of the State of South Dakota.

2. For judgment in favor of Plaintiff and against the Defendants, jointly and severally,
in a monetary amount to be proven at trial to compensate the Plaintiff for the Defendants’
violation of Mr. Pomani's constitutional rights in such sum as he would have recovered
for his pain and suffering if he had survived, including all expenses related to his medical
care, death and burial,

3. For judgment in favor of Plaintiff and against the Defendants, jointly and severally,

 

in a monetary amount to be proven at trial to compensate the Plaintiff for Defendants’
violation of Mr. Pomani's constitutional rights in such sum as will fairly compensate his
surviving family for the permanent loss of his companionship, support, aid, advice and
assistance,

4. For the reasonable expenses of Mr. Pomani's necessary medical care, treatment,
funeral and burial;

5. For Mr, Pomani's pain and suffering experienced by him between the time of his
injury and his death;

6. For the value of Mr. Pomani's apart from his earning capacity;

 

14
Case 3:20-cv-03013-KES Document 36 Filed 07/26/21 Page 15 of 15 PagelD #: 248

7.
monetary value;
8.

9.

For the loss to Mr. Pomani's beneficiaries of other expected benefits that have a

For punitive damages as allowed by law;

For Plaintiff's costs and disbursements as allowed by law, including reasonable

attorney fees pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988; and

10. For such other relief as deemed just and equitable by the Court.

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury upon these claims pursuant to F.R.C.P. 38(a).

Dated this Ql tay of July, 2021.

JOHNSON POCHOP & BARTLING

 

 

regdry JSouth Dakota 57533 (605) 835-8391
tephawie(@rosebudlaw.com
Attofney for Plaintiff David Gienapp

LAW OFFICE OF FRANCES CROCKETT
frances Crockett Carpenter

925 Luna Circle NW

Albuquerque, New Mexico 87201

(505) 314-8884
Frances(@francescrockettlaw.com

Attorney for Plaintiff David Gienapp

15

 
